EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephonic interview with Ms. Parvin Ghane, Reg. # 76,005 on 11-November-2021.
The application has been amended as follows: 

Claim 1 (Previously Canceled)

Claim 2 (Currently Amended):  A computer-implemented method executed by a computing system comprising one or more processors, the method comprising:
receiving, by the computing system, a first aircraft transponder signal associated with an aircraft on which the computing system is located;
identifying, by the computing system, first location data within the first aircraft transponder signal;
generating, by the computing system, second location data by converting the first location data to a data format recognizable by a smart shipping container, the second location data being readable by the smart shipping 
wherein the second location data includes an altitude of the aircraft obtained from the first location data, and 
wherein the one or more shipping conditions include an air pressure within the smart shipping container, and an arrival time that the smart shipping container estimates based on a geographical location of the aircraft included in the second location data; and
transmitting, by the computing system, the second location data to the smart shipping container.

Claim 3 (Previously Presented): The method of claim 2, wherein the shipping conditions include multiple environmental conditions inside the smart shipping container.

Claim 4 (Previously Presented): The method of claim 3, wherein the environmental conditions includes at least one of a humidity, a temperature, and a light inside the smart shipping container.

Claim 5 (Currently Amended): The method of claim 3, 

Claim 6 (Previously Canceled)

Claim 7 (Currently Amended): The method of claim [[6]]2, wherein the smart shipping container is configured to send a message to a recipient of a package carried in the smart shipping container, the message including the estimated arrival time.

Claim 8 (Previously Presented): The method of claim 2, wherein the first location data has a first format when the aircraft is in flight and a second format when the aircraft is on the ground, the second format being different from the first format.

Claim 9 (Previously Presented): The method of claim 2, further comprising extracting the first aircraft transponder signal from a plurality of aircraft transponder signals by filtering out information of one or more aircrafts from the plurality of aircraft transponder signals, each of the one or more aircrafts differing from the aircraft on which the computing system is located.

Claim 10 (Previously Presented): The method of claim 2, wherein the first aircraft transponder signal has been transmitted by the aircraft on which the computing system 1s located.

Claim 11 (Currently Amended):  A system comprising:
one or more processors; and
one or more computer-readable storage devices coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving a first aircraft transponder signal associated with an aircraft on which the system is located;
identifying first location data within the first aircraft transponder signal; 
generating second location data by converting the first location data to a data format recognizable by a smart shipping container, the second location data being readable by the smart shipping container to permit the smart shipping container manage one or more shipping conditions of the smart shipping container, wherein the shipping conditions include an air pressure inside the smart shipping container and an arrival time that the smart shipping container estimates based on a geographical location of the aircraft included in the second location data; and
;
wherein the second location data includes an altitude of the aircraft obtained from the first location data, and wherein information of the altitude is transmitted to the smart shipping container to adjust an environmental condition inside the smart shipping container based on the altitude.

Claim 12 (Previously Presented): The system of claim 11, wherein the one or more shipping conditions include multiple environmental conditions inside the smart shipping container.

Claim 13 (Previously Presented): The system of claim 12, wherein the multiple environmental conditions include at least one of a humidity, a temperature, or a light inside the smart shipping container.

Claims 14-15 (Previously Canceled)

Claim 16 (Previously Presented): The system of claim 11, wherein the smart shipping container is configured to send a message to a recipient of a package being carried in the smart shipping container, the message including the estimated arrival time.

Claim 17 (Previously Presented): The system of claim 11, wherein the first aircraft transponder signal has been transmitted by the aircraft on which the system is located.

Claim 18 (Currently Amended):  A non-transitory computer-readable storage medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving a first aircraft transponder signal associated with an aircraft on which the one or more processors are located;
identifying first location data within the first aircraft transponder signal;
generating second location data by converting the first location data to a data format recognizable by a smart shipping container, the second location data being readable by the smart shipping container to permit the smart shipping container manage one or more shipping conditions of the smart shipping container, 
wherein the second location data includes an altitude of the aircraft obtained from the first location data, and 
wherein the one or more shipping conditions include an air pressure within the smart shipping container, and an arrival time that the smart shipping container estimates based on a geographical location of the aircraft included in the second location data; and
transmitting the second location data to the smart shipping container.

Claim 19 (Currently Amended):  The non-transitory computer-readable storage medium of claim 18, 
wherein the one or more shipping conditions include multiple environmental condition inside the smart shipping container,

wherein information of the altitude is transmitted to the smart shipping container to adjust one or more of the multiple environmental conditions inside the smart shipping container based on the altitude.

Claim 20 (Previously Presented): The computer-readable storage medium of claim 18, wherein the smart shipping container is configured to send a message to a recipient of a package being carried in the smart shipping container, the message including the estimated arrival time.

Claim 21 (Previously Presented): The computer-readable storage medium of claim 18, wherein the first aircraft transponder signal has been transmitted by the aircraft on which the one or more processors are located.

Claim 22 (Currently Canceled): 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No single prior art reference anticipating each and every feature or limitation of independent claim 2, 11 or 18, has been cited or discovered.
The closest known prior art references include:
Schulte (US 2014/0197980 A1): Schulte discloses a system and computer controlled method for monitoring aircraft and related air traffic control information based on received transponder signals, the system comprising one or more processors for receiving transponder reply signals from an “own” aircraft transponder, from other aircraft and/or a ground stations.  The system “self-synchronizes” with the aircraft transponder, extracting an aircraft identification address and other information from the transponder transmissions, the other information includes position (location, and including altitude), and that a portable device may be carried by a crew member, to furnish aircraft related information, including the information from the transponder signal, communicated to the portable device using one of a plurality of different wireless protocols.
Schulte does not, however, disclose: (a) a smart shipping container, (b) transmission of location or altitude data to the smart shipping container, (c) management of air pressure within the shipping container, or (d) determination of an estimated arrival time.
Troxler (US 2008/00004798 A1): Troxler discloses methods and systems for locating and tracking objects, and specifically as may relate to a shipping container when transported by an airplane, and specific embodiments in which a relay module may be configured to relay measurement/and or location information obtained externally from the shipping container, to systems within the shipping container.
Hickey (US 4,243,349): Hickey discloses containers for goods comprising a rigid base and flexible cover, which when pressure within is reduced below ambient, acts to hold the contained goods in place, and which discloses means to adjust the interior pressure while in-flight on an aircraft to maintain a proper differential.
Sanders (US 2012/0000212 A1): Sanders discloses a transport refrigeration system comprising a smart container and particularly that an operating parameter of the shipping container environment is managed (such as temperature), based at least in part, on geographic position data.
Kleywegt (US 2017/01236426 A1): Kleywegt discloses an aircraft flight itinerary alerting system and method, particularly that progress of an air vehicle along a route itinerary is periodically monitored and under certain conditions alert messages are emailed to contact persons with interest, and specifically that the message may comprise an expected arrival time and a GPS map with the last 10 known reported positions.
Regarding independent claim 2: These or other discovered or cited prior art references may individually teach or suggest the features of claim 2, but a combination of these references with proper motivation teaching the particular 
Regarding independent claims 11 and 18:  There claims recite features analogous to those recited by claim 2, and are allowable for the same reasons.
Claims 3-5, 7-10, 12, 13, 16, 17 and 19-21 are allowable, at least because they depend from claim 1, claim 11, or claim 18 respectively.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R BURGDORF/Primary Examiner, AU2684